Citation Nr: 0504053	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  04-04 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a lung disability, to 
include chronic obstructive pulmonary disorder and pulmonary 
interstitial fibrosis, claimed as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
chronic obstructive pulmonary disorder (COPD).  The veteran 
subsequently perfected his appeal.  

In April 2004, the veteran testified before the undersigned 
Veterans Law Judge via videoconference.  The transcript of 
the hearing is associated with the claims folder.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  COPD was not present in service and has not been related 
to service, including claimed asbestosis exposure.  

3.  Resolving doubt in the veteran's favor, pulmonary 
interstitial fibrosis is related to asbestos exposure during 
his period of military service.


CONCLUSION OF LAW

Pulmonary interstitial fibrosis was incurred during active 
wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to notify and to assist claimants for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004).  
The Board finds that VA has fully satisfied its duties of 
notice and assistance with respect to the service connection 
claim and that sufficient evidence is of record to decide 
that claim.  If there were any deficiency of notice or 
assistance, it would not be prejudicial to the veteran, given 
the favorable nature of the Board's decision with regard to 
this issue.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).  No further assistance in developing the facts 
pertinent to the issue is required.

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in- service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The medical evidence of record confirms the presence of COPD 
and pulmonary interstitial fibrosis, thereby satisfying the 
initial element of the veteran's service connection claim.  

The veteran attributes his COPD to asbestos exposure while 
stationed aboard the USS Hermitage at the Philadelphia Naval 
Shipyard in 1942 and/or aboard the USS Laws stationed at the 
Puget Sound Naval Shipyard.  Service personnel records 
confirm that the veteran served aboard the USS Hermitage from 
August 1942 to July 1943, and twice aboard the USS Laws 
between November 1943 and December 1945.  Service medical 
records are silent as to any diagnosis or treatment related 
to the lungs.  Separation examination report dated in 
December 1945 shows normal chest x-ray findings and a normal 
respiratory system.  

Service personnel records also indicate that the veteran's 
military occupational specialty was a baker.  The veteran 
stated that when the USS Laws had not been commissioned, he 
was placed on cleaning detail aboard the USS Hermitage 
because the ship was being refitted from an ocean liner into 
a transporter.  The veteran stated that he had to tear 
asbestos out of the ship for approximately six weeks.  After 
he completed his cleaning duty, he went back aboard the USS 
Laws.  While on this ship, the veteran returned to his baker 
duties, which he typically performed during the night.  
During the day, he would go below deck and sleep in his bunk.  
When guns were being fired above deck, the veteran stated 
that the asbestos would fall from the pipes and onto him.  
Given the evidence confirming the veteran's service aboard 
the Hermitage and Laws, and resolving any doubt in the 
veteran's favor, his statements regarding in-service asbestos 
exposure are deemed consistent with his service aboard these 
ships.

As for the third element of a service-connection claim, 
requiring medical evidence linking the current lung 
disability to service, the Board notes the various medical 
examinations and opinions of record.  

According to April 1971 and August 1973 VA examination 
reports, chest x-rays revealed normal lungs and the pulmonary 
system was normal.  Private treatment records dated from 
September 1994 to October 1994 from the Lake County Primary 
Care Clinic show a diagnosis of COPD.  A computed tomography 
of the lungs revealed COPD, with no other abnormality.  

In June 2002, the veteran underwent a VA examination.  The 
veteran's medical records were not provided to the examiner 
prior to the examination.  Diagnosis was COPD; the examiner 
noted the veteran's long history of tobacco abuse.  

In May 2003, the veteran presented himself for a VA 
examination.  He was diagnosed with severe COPD with 
exertional dyspnea and oxygen desaturation.  The examiner 
noted that there was no evidence relating COPD to asbestos 
exposure during service.  

According to a March 2004 medical statement by the veteran's 
VA primary care physician, the veteran reported that he was 
exposed to asbestos during service.  The physician diagnosed 
the veteran with COPD and pulmonary interstitial fibrosis, 
and stated that the veteran's pulmonary fibrotic process may 
be related to asbestos exposure incurred during service.  The 
physician concluded that the basilar interstitial markings as 
evidenced by x-rays are likely due to the veteran's asbestos 
exposure during his military service.  

In essence, a clear preponderance of the competent evidence 
of record is against a finding that COPD is related to the 
veteran's period of service.  However, there is credible 
evidence that the veteran was exposed to asbestos in service 
and that his pulmonary interstitial fibrosis is related to 
that inservice exposure.  Resolving doubt in the veteran's 
favor, the Board concludes that compensation should be 
awarded for pulmonary interstitial fibrosis.



(CONTINUED ON NEXT PAGE)






ORDER

Service connection for a pulmonary interstitial fibrosis is 
granted.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


